Title: To Thomas Jefferson from Joel Lewis, 16 July 1801
From: Lewis, Joel
To: Jefferson, Thomas


               
                  Esteemed Sir,
                  Christa Bridge July 16. 1801
               
               It gives me pain to trouble you on the present occasion, but having been informed that efforts have been made to render you dissatisfied with my appointment as Marshal of the Del. District.—I consider it my duty to inform you, that I valued the reception of the Commission only as a tender of your good opinion, & I do not wish to retain it under the [demand?] of your disapprobation—If, when the present clamor subsides, you have reason to believe it is in your power to make a better choice, I shall resign my Commission with pleasure into your hand, to be disposed of as you may think proper—The Representations which have been made respecting me, are so unexpected that I should have been at a loss to account for them, if I were not informed of Secret Interests in opperation for Selfish purposes—I am said to be accused of inordinate political Zeal and criminated for warmth of natural disposition—and I frankly confess—if to have been susceptible of the political destiney of my Country—if to have exerted my best endeavours to preserve the liberties of America & expressing my enjoyment in the present State of things be criminal, then I am a political Culprit, therein, I must disregard my present enemies—
               My greatest crime is that I am definate, (or at least some of my enemies would wish to make it a crime) I possess the same principles I did in 1776 and believe I shall untill the end of my existence—I am Sir with greatfull regard your Most Obedt. and very humble Servt.
               
                  
                     Joel Lewis
                  
               
            